Cook, J.,
dissenting. I differ with the majority’s UIM coverage analysis as to both policies. As to the commercial automobile policy, I would hold that it covers Superior Dairy’s insurable interests. As to the excess policy, I would hold that even if UIM coverage is deemed provided by operation of law, it is provided to the named insured, Superior Dairy, but not to its off-duty employee.
The Commercial Auto Policy
Despite the named insured (“you”) being Superior Dairy, the majority finds coverage for an off-duty employee driving his wife’s car by saying that because UIM coverage protects persons and not vehicles, and because corporations cannot drive cars or sustain injuries, UIM coverage cannot protect a corporate entity. But, of course, a corporate entity has insurable interests for which countless policies are issued every day. See, e.g., Indemn. Ins. Co. of N. Am. v. Dow (C.A.6, 1949), 174 F.2d 168, 169-170, citing Wurzburg v. New York Life Ins. Co. (1918), 140 Tenn. 59, 203 S.W. 332 (manufacturing company had an insurable interest in the life of its manager). See, also, R.C. 3911.091. This concept of Superior Dairy having corporate insurable interests defeats the majority’s reasoning for extending coverage to the off-duty employee as an “insured.” Though business entities like Superior Dairy operate through their employees, this employee was not acting for Superior Dairy at the time of this accident. So, there is no basis for saying he qualifies as an insured by virtue of his Superior Dairy employment.
'Moreover, public policy would prevent Superior Dairy from validly insuring its business against damages to Scott-Pontzer’s personal automobile, or insuring against Scott-Pontzer’s liability arising outside the scope of Superior Dairy’s business. As a matter of public policy, the validity of an insurance. contract is dependent upon the insured having an insurable interest in the subject of the insurance. 1 Holmes, Appleman on Insurance 2d (1996) 555-557, Section 4.32. See, also, id. at 11-15, Section 1.3; Phillips v. Cincinnati Ins. Co. (1979), 60 Ohio *668St.2d 180, 181, 14 O.O.3d 413, 414, 398 N.E.2d 564, 565; Great Am. Ins. Co. v. Curl (App.1961), 88 Ohio Law Abs. 516, 517, 18 O.O.2d 481, 482, 181 N.E.2d 916, 918, citing 30 Ohio Jurisprudence 2d (1958) 305, Insurance, Section 305. An insurable interest exists when “the insured derives pecuniary benefit or advantage by the preservation or continued existence of the property or will sustain pecuniary loss from its destruction.” 4 Appleman, Insurance Law and Practice (1969) 35, Section 2123; Phillips, 60 Ohio St.2d at 182, 14 O.O.3d at 415, 398 N.E.2d at 566. Here, Superior Dairy could incur no liability because of this employee’s off-duty operation of his wife’s car.
Thus, no legitimate reason supports the judgment of the majority that this policy covers this employee’s injuries in this accident; Scotb-Pontzer is not an “insured” under the commercial auto policy.
The Excess Policy
The majority’s holding that the UIM coverage provided by operation of law in the Liberty Mutual excess policy covers this off-duty employee is likewise untenable. R.C. 3937.18 mandates extension of UIM coverage only to “insureds.” Martin v. Midwestern Group Ins. Co. (1994), 70 Ohio St.3d 478, 481, 639 N.E.2d 438, 441. Because Scott-Pontzer is not an “insured” under this policy, any UIM coverage deemed provided by operation of law does not insure him for this accident, but would instead insure the named insured, Superior Dairy.
Conclusion
The effect of the majority opinion is to afford comprehensive automobile insurance coverage to any employee working for an employer prudent enough to insure itself. This cannot be what the majority means to do. I therefore respectfully dissent.
Moyer, C.J., concurs in the foregoing dissenting opinion.